 

[drugstore.com letterhead]



 

 

Dawn G. Lepore

Chairman and Chief Executive Officer

Telephone: 425.372.3344

Private Facsimile: 425.372.3801

November 14, 2004

Kathy Gersch

9146 SE 54th Street
Mercer Island, WA 98040

Dear Kathy:



We are delighted to extend you an offer to be Vice President, General Manager, &
Chief Marketing Officer at drugstore.com*, starting on November 29, 2004.



We are offering you an annual salary of $220,000, which will be paid every two
weeks in accordance with the Company's standard payroll policies. In addition,
you will receive $50,000 as a "Sign-On Bonus," which will be paid on January 3,
2005. During 2005, you will be eligible to receive an annual target bonus of an
amount ranging from 0% to 25% of your annual salary, based on the achievement of
pre-determined performance objectives. Executive bonus compensation for
subsequent years will be determined by the Board of Directors and CEO. Your
compensation package will be reviewed annually. Other company-provided benefits,
for which you are eligible, including health and welfare benefits, will be
reviewed with you in detail on your first day of employment. With respect to
vacation accrual, you will accrue 4 weeks of vacation per year.



At the start of your employment, you will be eligible for two options (the
"Options") to purchase shares of drugstore.com common stock (the "Option
Shares"). The first of these Options will be to purchase 25,000 shares ("First
Option") and will vest fully on its date of grant. The second of these Options
will be to purchase 225,000 shares and will vest over 4 years according to the
same schedule as that of all other newly hired employees. Your Options will be
granted by a committee of the Board of Directors as soon as practicable after
you commence employment. Your vesting commencement date will be your first day
of employment. The exercise price of the Option Shares will be determined by the
committee of the Board of Directors and will be based upon fair market value on
the date of grant. The Option will be subject to the terms of the Company's 1998
Stock Option Plan and the related Stock Option Agreement between you and
drugstore.com*.



_______________

* drugstore.com, inc. and its subsidiaries

If during the first year of your employment with the Company your employment is
terminated with Cause or you voluntarily terminate your employment without Good
Reason, you will be required to repay to drugstore.com a pro-rated portion of
your Sign-On Bonus based on the time remaining in the first year. "Cause" means
(a) the willful and repeated failure to comply with the lawful directions of the
Chief Executive Officer, (b) gross negligence or willful misconduct in the
performance of your duties to the Company, (c) commission of any act of fraud
against the Company, (d) misappropriation of material property of the Company.
Good Reason means there is a Change of Control (as defined below), and (ii) the
surviving corporation does not offer you a position with similar
responsibilities. "Change of Control" shall mean the sale of all or
substantially all of the assets of the Company or the acquisition of the Company
by another entity by means of consolidation or merger after which the then
current stockholders of the Company hold less than 50% of the voting power of
the surviving corporation; provided that a reincorporation of the Company shall
not be a Change of Control.



This offer is contingent upon your completion of our standard form
Confidentiality and Inventions Agreement prior to commencing employment, a copy
of which is enclosed with this letter. If you have any questions about this
agreement, please call us. This offer is also contingent upon the successful
completion of a background check. The results must be reviewed and accepted by
drugstore.com in accordance with our guidelines prior to your start date as
stated in this offer letter. If the results are unacceptable, this offer will be
rescinded.



Throughout your employment with drugstore.com, you will be an at-will employee.
This means that you may terminate your employment with drugstore.com at any time
with or without cause, and with or without notice. Similarly, drugstore.com may
terminate your employment at any time, with or without cause, and with or
without notice. Your at-will employment status may not be orally altered by any
drugstore.com employee, and may be altered in writing only by the CEO of the
Company.



Congratulations! All of us at drugstore.com are very excited that you're joining
the team and look forward to a beneficial and rewarding relationship. Kindly
indicate your consent to the terms in this offer letter by signing and returning
a copy to us at your earliest convenience.



Sincerely,

/s/ Dawn Lepore

Dawn Lepore

 

Agreed and Accepted: /s/ Kathy Gersch Date: 11/19/04